Title: To Thomas Jefferson from Henry Lee, 8 September 1806
From: Lee, Henry
To: Jefferson, Thomas


                                                
                  
                            Sir
                     
                     Belvoir 8th Sepr 06
                        
                        The claims on my time since having been so pressing ever since I was introduced by Mr Walker into this intercourse which I have had the honor to hold with you, that I cannot without risking interpuption, delay communicating to you the result of the conversation with Mr W since my return from Monticello. I stated to him fully & distinctly what had passed at our last interview. I repeated my conviction of yr. sincere desire to do every thing which truth & honor would warrant  to give peace to his mind & oblivion to the cause of his disquietude. At the same time I told him that I stations as you was so to do, you never would assent to any terms in the least derogatory to yr. own sense of what was due to yr. station & character. That you considered the granting of any sort of writing, no matter how designated, for the purpose of newspaper publication, degrading & of course inadmissible.
                  He has after as much deliberation as the time would permit suggested a course, which is free at present from the objections stated by you.
                  He wishes a written paper from you going only to his, & his lady’s entire exculpation, without the ture of any inculpation of yrself—
                  The signature this paper he desires should be acknowledged before any two of yr. friends known in the world, to prevent at any future day the insinuation of its being a forgery:
                  This document he engages to hold upon the express condition of using it, instead of the correspondence in his possession whenever self defence shall require it & upon the condition that after yr. retirement from public life he may publish the same should a resurrection of the charges agst. him & his lady demand it in his judgement.
                  If sir this proposition meets yr. approbation I will do myself the pleasure to wait upon you when ever you shall desire it, for the purpose of concluding (I trust for ever) a correspondence unpleasant altho intended to produce a desireable end. 
                  The servant will reach Monticello late in the evening & has orders to wait till the morning that you may have the requisite leisure to make up yr. decision.
                  I must add that in my report to Mr W I dwelt on yr. declaration of the tho happy moment you enjoyed after our conferance in March not only from yr. expectation that a controversy most painful to you stigmatizing by yr. marked reprobation the malignant calumnys levelled agst the honor of his name heretofore so profusely issued & which may be repealed whether proceeding from [indescreet] friends or venomous foes.
                  
                   was closed, but also from a consequential pipe that social intercourse would be received between two friends from earliest years 
                  I was hereby gratified in finding kindred feelings in his breast.
                        
                  
                            
                        
                    